DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 13-17 and 22-27 in the reply filed on 7/19/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search all claims.  This is not found persuasive because the different groups are directly to materially different inventions, and would present an undue burden to search, as there is nothing of record to show them as obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-7, and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 9,328,565), in view of Cho (US 2008/0247899).
Regarding claims 13-14
Cannon teaches a method of making cutting elements, providing a refractory metal can and placing this substrate inside the can (i.e. at least partially surrounded) along with a volume of diamond particles; then exposing this assembly to a high pressure/high temperature process to for a sintered diamond containing DEC (i.e. PCD) layer on the substrate (column 1, line 66 to column 2, line 21).
It is noted that Cannon includes cemented carbide particles with the diamond particles to for a diamond enhanced carbide (DEC), but teaches that this is an improvement over a polycrystalline diamond layer in terms of toughness (abstract). However, this DEC layer is still seen as a PCD layer as polycrystalline diamond will form during the sintering process. Alternatively, it would have been obvious to leave out the carbide particles to form a PCD layer which while having less toughness would be harder. Thus, the use of either DEC or PCD is seen as obvious.
Although, Cannon does not teach the formation of the metal can (i.e. mold) by 3-D printing Cannon does teach the other limitations of the claim. However, Cho teaches methods of making polycrystalline superabrasive, and teaches that the precursor mold (i.e. the metal can) can be prepared by any suitable techniques such as 3-D printing (paragraph 0032). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Cannon by forming the metal can of Cannon using a 3-D printer, with a reasonable expectation of success, as suggested by Cho.
Regarding Claims 16-17
Cannon teaches that the metal can may have a thickness of about 0.0010 to about 0.015 inch (column 5, lines 8-21). As the claimed and taught range of the can thickness overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Allowable Subject Matter
Claims 15 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of these claims in combination with the limitations of the base claim(s) from which they depend. As such they are seen as novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734